PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Mortara et al.
Application No. 15/146,624
Filed: 4 May 2016
For: ABRASIVE ELECTRODE


:
:
:
:	DECISION ON PETITION
:


This is a decision on the petition under 37 CFR 1.137(a), filed April 10, 2019, requesting revival of the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to submit an oath/declaration in compliance with 37 CFR 1.63 executed by Jeffrey Plate or an acceptable substitute statement in compliance with 37 CFR 1.64 with respect to Jeffrey Plate no later than the date the issue fee was paid.  Applicant was reminded of this requirement in the Notice Requiring Inventor’s Oath or Declaration (“Notice”), mailed November 26, 2018. On February 13, 2019, an inventor’s declaration executed by joint inventor Justin Mortara and a substitute statement filed with respect to Jeffrey Plate, executed by joint inventor, Justin Mortara, were filed. The issue fee was paid on February 25, 2019. The February 13, 2019 substitute statement filed with respect to Jeffrey Plate is not acceptable because an applicant, not a joint inventor, must sign the substitute statement. Therefore, the application became abandoned on February 26, 2019. A Notice of Abandonment was mailed on March 18, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement in compliance with 37 CFR 1.64 with respect to Jeffrey Plate signed by an authorized representative of the applicant, Mortara Instrument, Inc.; (2) the petition fee of $2000; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)272-3230.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET